Citation Nr: 1807106	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities and medications prescribed for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board has recharacterized the claim as reflected on the title page of this decision to better reflect the Veteran's contentions.

In September 2015, the Board denied service connection for sleep apnea, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order that vacated the September 2015 Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  In April 2017, the Board remanded the claim for further development.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for sleep apnea.  Specifically, he contends that he suffers from sleep apnea caused by his service-connected depressive disorder.  See October 2013 Report of Information.  Alternatively, the Veteran contends that he suffers from increased appetite and weight gain as side effects of the medications he takes for his service-connected depressive disorder and migraine headaches, and that this weight gain has impacted his sleep apnea.  See October 2013 Statement in Support of Claim.

The Veteran was afforded a VA examination for his sleep apnea in March 2014.  The VA examiner opined that the Veteran's sleep apnea was less likely than not caused by his service-connected conditions or to medications prescribed for his service-connected conditions.  The examiner explained that there were no peer reviewed, controlled, repeatable studies that demonstrated obstructive sleep apnea was linked to depression and migraine medications, nor were there studies that linked the Veteran's medications to obesity resulting in sleep apnea. 

The Veteran was afforded another VA examination for his sleep apnea in June 2015.  The VA examiner opined that the sleep apnea was not secondary to the service-connected depressive disorder and migraine headaches, or to the medications used to treat the Veteran's service-connected disabilities.  The examiner indicated that he concurred with the March 2014 examiner and reasoned that by dieting, the Veteran had lost 17 pounds in 2014/2015 but that his sleep apnea had not changed; therefore, his sleep apnea was not related to weight gain.  He noted that several individuals of normal weight had sleep apnea.  Further, the examiner stated that it was presumptive to assert that the Veteran's weight gain was due to medications for service-connected disabilities when the Veteran suffered a cerebrovascular accident in 2003 that greatly reduced his functional ability and thus, weight gain ensued.

As noted above, the Board denied service connection for sleep apnea in September 2015, and the Veteran appealed to the Court.  In an August 2016 JMR, the parties determined that the March 2014 VA examination was inadequate because the examiner failed to provide an adequate rationale to support his statement that there were no studies that link sleep apnea to depression and migraine medications.  The foundation of the examiner's statement was contradicted by the Veteran's submission of two articles that seemingly associated sleep apnea with psychiatric disorders.  Further, the June 2015 examiner merely concurred with the findings of the March 2014 opinion and therefore, this portion of the 2015 examination was similarly inadequate. 

Pursuant to the August 2016 JMR, the Board remanded the Veteran's claim in April 2017 for an addendum medical opinion.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's sleep disorder, to include sleep apnea, was caused by his service-connected migraine headaches and depression, to include any additional weight gain from the medications used to treat those disabilities.  If the examiner determined that the Veteran's sleep apnea was not related to his service-connected disabilities, the examiner was to provide an opinion as to whether the Veteran's sleep apnea was chronically worsened by his service-connected disabilities or by weight gain from the medications used to treat those disabilities.  The examiner was further directed to address the medical literature submitted by the Veteran relating his sleep apnea to his depressive disorder.  Finally, the examiner was asked to reconcile the June 2015 VA examiner's unsupported statement that a 2003 cerebrovascular accident caused functional loss which led to weight gain with the Veteran's contentions that the Federal Drug Administration (FDA) notes that increased appetite and weight gain are common side effects of sertraline and topiramate, which have contributed to his sleep apnea; and the June 2015 VA examiner's determination that the Veteran's sleep apnea was not related to his weight because he had lost weight in 2014/2015 and his sleep apnea persisted with the Veteran's statements that even though he lost weight in 2014/2015, he was still considered obese by medical standards.

Pursuant to the April 2017 Board remand, an addendum medical opinion was provided in June 2017.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by his depression or migraine headaches because sleep apnea is from a mechanical obstruction and not from chemical medications.  The examiner further opined that it was less likely than not that the Veteran's sleep apnea had worsened due to his depression and migraine headaches because sleep apnea is from a mechanical obstruction and not from chemical medications.  The examiner noted that the medical articles were reviewed but were not felt to represent usual and mainstream medical opinions.  Further, the examiner explained that not all weight gain or loss was necessarily related to sleep apnea since the tissues in the nasopharynx could be loose with or without weight increase or decrease. 

The Board finds that the June 2017 opinion is both inadequate and did not substantially comply with the Board's April 2017 remand instructions; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner reasoned that sleep apnea is the result of a mechanical obstruction and not associated with chemical medication, but the examiner failed to address the Veteran's contentions that the side effects of his medications, increased appetite and weight gain, were responsible for causing or aggravating his sleep apnea.  The examiner also failed to provide an opinion and rationale for whether the Veteran's sleep apnea was caused or aggravated by the actual service-connected depressive disorder and migraine headache disabilities themselves.  Furthermore, the examiner did not fully address the medical literature submitted by the Veteran relating his sleep apnea to his depressive disorder and did not reconcile statements advanced by the Veteran with opinions of the June 2015 VA examiner.  Accordingly, remand is warranted so that an addendum medical opinion addressing these deficiencies may be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  After any records obtained have been associated with the evidentiary record, forward the claims file to an appropriate examiner for review and obtain an addendum to the June 2015 VA examination report.  No additional examination is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  After a review of the claims file, the examiner should: 

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service connected migraine headaches and depressive disorder, to include any additional weight gain from medications used to treat those disabilities. 

(b)  If the examiner determines that the Veteran's sleep apnea during the appeal period was not caused by his service-connected migraine headaches and depressive disorder, to include any additional weight gain from medications used to treat those disabilities, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had sleep apnea during the appeal period that was chronically worsened by his service-connected migraine headaches and depressive disorder, to include any additional weight gain from medications used to treat those disabilities.

(c)  In providing the above opinions, the examiner must address the medical literature submitted by the Veteran that supports a relationship between depression and sleep apnea and discuss whether or not it applies in the Veteran's case and why or why not.  See September 2013 Correspondence (Stanford Report) and March 2015 Correspondence (Baylor College of Medicine article)

(d)  The examiner must also reconcile the June 2015 VA examiner's unsupported statement that the Veteran suffered from a cerebrovascular accident in 2003 that caused reduced functional ability and led to his weight gain along with the Veteran's contentions that according to the FDA, common side effects of sertraline and topiramate are increased appetite and weight gain, and contributed to his sleep apnea.  Also, the examiner must reconcile the June 2015 VA examiner's indication that the Veteran's sleep apnea was not related to his weight because his sleep apnea did not change when he lost weight between December 2014 and May/June 2015 along with the Veteran's claim that his sleep apnea persisted, even though he lost weight loss between 2014 and 2015, because he was still considered obese by medical standards.  See June 2015 VA Examination and July 2015 VA Form 9. 

The examiner must include a complete rationale to support any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




